Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 7, 2022

                                     No. 04-22-00153-CV

 IN RE ALAMO TRANSIT COMPANY; ALAMO GARDEN, INC.; ALAMO CEMENT
     COMPANY; ALAMO CONCRETE PRODUCTS COMPANY; FERNANDO
                MASCORRO; AND ARNOLDO CANALES

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 21-08-40320-MCV
                          Honorable Maribel Flores, Judge Presiding


                                        ORDER
        After we granted a first motion for an extension of time to file a response, we set Real
Party in Interest’s response to Relators’ petition for writ of mandamus due on April 11, 2022.
Before the due date, Real Party in Interest Billy Brooks filed an unopposed second motion for an
extension of time to file the response until April 21, 2022. See TEX. R. APP. P. 10.5(b).
       The motion is granted. Real Party in Interest’s response is due on April 21, 2022.

       It is so ORDERED on April 7, 2022.

                                                            PER CURIAM

       ATTESTED TO: _______________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT